


 



WALGREEN CO.
EXECUTIVE STOCK OPTION PLAN - STOCK OPTION AGREEMENT


Participant Name:
Participant ID:
Grant Date:
Grant Price:
Shares Granted:
Expiration Date:
Acceptance Date:
Electronic Signature:


This document (referred to below as this “Agreement” or this “Option Agreement”)
spells out the terms and conditions of the stock option granted by Walgreen Co.,
an Illinois corporation (the “Company”), to the individual employee designated
above (the “Employee”) pursuant to the Walgreen Co. Executive Stock Option Plan
(the “Plan”) on and as of the Date of Grant designated above.  Except as
otherwise defined herein, capitalized terms used in this Option Agreement have
the respective meanings set forth in the Plan.  The Plan, as in effect on the
date of this Option Agreement and as it may be amended from time to time, is
incorporated in this Option Agreement by reference, and all rights granted by
this Option Agreement are subject to the terms and conditions of the Plan.


1.         Grant of Stock Option.  The Company hereby grants to the Optionee a
stock option to purchase all or any part of the Number of Shares set forth above
of Common Stock of the Company, par value $.078125 ("Common Stock"), at the
Option Price set forth above, which is 100% of the fair market value of such
Common Stock on the Date of Grant, in the manner and subject to the terms and
conditions of the Plan and this Option Agreement.  This stock option is intended
to be a "non-qualified stock option" and shall not be treated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.


2.         Vesting/Exercise/Expiration.  The Optionee may not exercise the stock
option granted prior to the “Vesting Date,” which is the three-year anniversary
of the Date of Grant, absent action by the Compensation Committee of the Board
of Directors to waive or alter such restrictions.  Thereafter, except as
hereinafter provided, the Optionee may exercise the stock option granted herein
at any time and from time to time until the close of business on the Expiration
Date set forth above.  The stock option granted herein may be exercised to
purchase any number of whole shares of Common Stock, except that no purchase
shall be for less than ten (10) full shares, or the remaining unexercised
shares, if less.  This stock option is deemed to be "outstanding" until it has
been exercised in full or expired pursuant to the terms of this Option
Agreement.


3.          Retirement.  Subject to the last sentence of this Section 3, if,
without having fully exercised this stock option, the Optionee retires, or is
retired, from the employ of the Company (or a subsidiary of the Company if the
Optionee is then in the employ of such subsidiary) then the Optionee's right to
exercise this stock option shall terminate upon the earlier of the Expiration
Date or a date which is sixty (60) months following the Optionee's
retirement.  For purposes of this section, retirement shall be defined as a
cessation of employment, in good standing, after the employee has attained
fifty-five (55) years of age and has completed at least ten (10) years of
continuous service with the Company.  The foregoing shall apply regardless of
whether such retirement occurs before or after the Vesting Date.  For purposes
of this Section 3, if the Optionee’s date of retirement (which is defined per
Company practices as his or her “paid-through date”) is less than 12 months
following the Date of Grant, then the maximum number of shares that may be
exercised pursuant to this Section 3 shall be equal to the total Number of
Shares referenced in Section 1 above, multiplied by the number of days between
the Date of Grant and the date of retirement, divided by 365; and the remaining
shares shall be forfeited.


4.         Disability.  If, without having fully exercised this stock option,
the Optionee's employment with the Company (or a subsidiary of the Company if
the Optionee is then in the employ of such subsidiary) is terminated due to
total and permanent disability (as determined by the Compensation Committee of
the Board of Directors or its designee), then the Optionee's right to exercise
this stock option shall terminate upon the earlier of the Expiration Date or a
date which is sixty (60) months following the date of termination of
employment.  The Optionee may exercise this stock option at any time between the
Vesting Date and the date the Optionee’s right to exercise this stock option
expires.


5.         Death.  If, without having fully exercised this stock option, the
Optionee shall die while in the employ of the Company (or a subsidiary of the
Company if the Optionee is then in the employ of such subsidiary), then this
stock option shall be exercisable by the executor or administrator of the
Optionee's estate or by such person or persons who shall have acquired the
Optionee's rights hereunder by bequest or inheritance or by reason of his or her
death, for a period ending on the earlier of the Expiration Date or sixty (60)
months following the date of the Optionee's death.  This stock option may be
exercised at any time between the Vesting Date and the date the right to
exercise this stock option expires.


6.         Other Termination of Employment.  If, without having fully exercised
this stock option, the Optionee's employment with the Company (or a subsidiary
of the Company if the Optionee is then in the employ of such subsidiary) is
terminated for reasons other than the Optionee’s retirement (as defined in
Section 3 above), death, or total and permanent disability (as defined in
Section 4 above), then the Optionee's right to exercise this stock option shall
terminate as of the date of his or her termination of employment, subject to the
right of the Compensation Committee of the Board of Directors to extend the
exercise period of this stock option.


7.         Disqualifying Termination.  Notwithstanding any other provision of
this Option Agreement to the contrary, if without having fully exercised this
stock option, the Optionee’s employment with the Company (or a subsidiary of the
Company if the Optionee is then in the employ of such subsidiary) is terminated
for Cause, then the Optionee’s rights to exercise this stock option shall
terminate immediately.  For purposes of this Option Agreement, “Cause” shall
mean: (a) any act or acts of dishonesty committed by the Optionee; or (b) any
violation of the policies or procedures of the Company applicable to the
Optionee’s employment or job category which is either: (i) grossly negligent; or
(ii) willful and deliberate.  The determination of whether the Optionee’s
employment has been terminated for Cause shall be within the discretion of the
Compensation Committee of the Board of Directors or its designee.


8.         Forfeiture of Outstanding Options Following Termination of
Employment.  Notwithstanding the remainder of this Option Agreement, the
Optionee’s remaining right, if any, to exercise stock options covered by this
Option Agreement shall immediately terminate if and when the Optionee violates
any post-employment obligation that he or she may have to the Company, including
but not limited to any non-competition, non-solicitation, confidentiality,
non-disparagement or other restrictive covenant.


 9.         Limited Transferability.  This stock option is nonassignable and not
transferable other than by beneficiary designation, by will or by the laws of
descent and distribution.  During the lifetime of the Optionee this stock option
and all rights granted hereunder shall be exercisable only by the
Optionee.  Notwithstanding the foregoing, transfers by the Optionee of options
shall be recognized and given effect if such options are transferred to a
grantor trust established pursuant to Sections 674, 675, 676 and 677 of the
Internal Revenue Code of 1986, as amended, for the benefit of the Optionee or a
person or persons who are members of the Optionee's immediate family (or for the
benefit of their descendants); provided that any such transfer has not been
disclaimed prior to the exercise of such options by the trustee of such trust,
and the trustee of such trust certifies to the Compensation Committee of the
Board of Directors or its designee that such transfer occurred without any
payment of consideration for such transfer.


10.         Change in Common Stock.  In the event of any change in Common Stock
by reason of any stock dividend, recapitalization, reorganization, split-up,
merger, consolidation, exchange of shares, or of any similar change affecting
Common Stock, the number of shares of Common Stock subject to this stock option
and the Option Price shall be equitably adjusted by the Compensation Committee
of the Board of Directors.


11.         Exercise Process.  This stock option may be exercised by giving
written notice to Walgreen Co., Attention: Finance Department, Corporate
Offices, 200 Wilmot Road, MS 2261, Deerfield, Illinois 60015 (or such other
address as may be specified by the Company to the Optionee).  Alternatively, the
Company may designate one or more third parties to administer the stock option
exercise process and direct the Optionee accordingly.  Such notice (a) shall be
signed by the Optionee or (in the event of his or her death) the Optionee’s
legal representative, (b) shall specify the number of full shares then elected
to be purchased, and (c) shall be accompanied by payment in full of the Option
Price of the shares to be purchased.  Payment may be made in cash or by check
payable to the order of the Company, and such payment shall include any tax
withholding obligation, as set forth in Section 12 below.  Alternatively, the
Company may allow for one or more of the following methods of exercising stock
options:


a.          Payment for shares as to which this stock option is being exercised
and/or payment of any federal, state, local or other tax withholding obligations
may be made by transfer to the Company of shares of Common Stock already owned
by the Optionee, or any combination of such shares and cash, having a fair
market value determined at the time of exercise of the stock option equal to,
but not exceeding, the Option Price and/or the tax withholding obligation, as
the case may be.


b.          The Company may also allow for “same day sale” transactions pursuant
to which a third party (engaged by the Company or the Optionee) loans funds to
the Optionee to enable the Optionee to purchase the shares and pay any tax
withholding obligations, and then sells a sufficient number of the exercised
shares on behalf of the Optionee to enable the Optionee to repay the loan and
any fees.  The remaining shares and/or cash are then issued by the third party
to the Optionee.


As promptly as practicable after receipt of such notice and payment (including
payment with respect to any tax withholding obligations), the Company shall
cause to be issued and delivered to the Optionee or in the event of his or her
death to the Optionee’s legal representative, as the case may be, certificates
for the shares of Common Stock so purchased.  Alternatively, such shares may be
issued and held in book entry form.


           12.         Tax Withholding.  The Company may make such provisions
and take such actions as it may deem necessary or appropriate for the
withholding of any Federal, state, local and other taxes required by law to be
withheld with respect to this stock option, including, but not limited to,
deducting the amount of any such withholding taxes from the amount to be paid
hereunder, whether in Common Stock or in cash, or from any other amount then or
thereafter payable to the Optionee, or requiring the Optionee, his or her
beneficiary, or legal representative to pay to the Company the amount required
to be withheld or to execute such documents as the Compensation Committee of the
Board of Directors or its designee deems necessary or desirable to enable the
Company to satisfy its withholding obligations.


13.         Rights as Shareholder.  The Optionee shall have no rights as a
shareholder of the Company with respect to the shares of Company Common Stock
subject to this Option Agreement until such time as the purchase price has been
paid and a certificate of stock for such shares has been issued to the
Optionee.  Except as provided in Section 10 above, no adjustment shall be made
for dividends or distributions or other rights with respect to such shares for
which the record date is prior to the date on which the Optionee becomes the
holder of record thereof.  Anything herein to the contrary notwithstanding, if a
law or any regulation of the Securities and Exchange Commission or of any other
body having jurisdiction shall require the Company or the Optionee to take any
action before shares of Common Stock can be delivered to the Optionee hereunder,
then the date of delivery of such shares may be delayed accordingly.


14.         No Guarantee of Employment.  Nothing in this Option Agreement shall
interfere with or limit in any way the right of the Company or any of its
subsidiaries to terminate any Optionee's employment at any time, nor confer upon
any employee any right to continue in the employ of the Company or any of its
subsidiaries.  No employee shall have a right to be selected as an Optionee.


15.         Option Plan/Compensation Committee.  This Option Agreement and the
rights of the Optionee hereunder are subject to all the terms and conditions of
the Plan, as the same may be amended from time to time, as well as to such rules
and regulations as the Compensation Committee of the Board of Directors may
adopt for administration of the Plan.  It is expressly understood that the
Compensation Committee is authorized to administer, construe, and make all
determinations necessary or appropriate for the administration of the Plan and
this Option Agreement, all of which shall be binding upon the Optionee.  Any
inconsistency between this Option Agreement and the Plan shall be resolved in
favor of the Plan.


16.         Governing Law.  Subject to Section 17 below, the stock option
covered by this Option Agreement, this Option Agreement and all determinations
made and actions taken pursuant thereto, to the extent otherwise not governed by
the Internal Revenue Code of 1986, as amended, or any other laws of the United
States, shall be governed by and construed in accordance with the laws of the
State of Illinois.


17.         Conformity with Applicable Law.  If any provision of this Option
Agreement is determined to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Option Agreement or the validity,
legality or enforceability of such provision in any other jurisdiction, but this
Option Agreement shall be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.


18.         Successors.  This Option Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any person or
persons who shall, upon the death of the Optionee, acquire any rights hereunder.
 